404 F.2d 354
S. N. JACOBI, Appellant,v.INTERNATIONAL BUSINESS MACHINES CORPORATION, Appellee.
No. 12312.
United States Court of Appeals Fourth Circuit.
Argued November 1, 1968.
Decided December 2, 1968.

Appeal from the United States District Court for the District of South Carolina, at Florence; Donald Russell, Judge.
Billy R. Craig, Hartsville, S. C. (Floyd & Craig, Hartsville, S. C., on brief), for appellant.
Harold W. Jacobs, Columbia, S. C. (Frank B. Gary, and Cooper, Gary, Nexsen & Pruet, Columbia, S. C., on brief), for appellee.
Before BOREMAN and CRAVEN, Circuit Judges, and HUTCHESON, Senior District Judge.
PER CURIAM:


1
The defendant, International Business Machines Corporation, is engaged in the business of leasing sophisticated data processing equipment and, for the purpose of negotiating, servicing and conserving such leases, employed Jacobi, the plaintiff, as one of its territorial sales representatives. Plaintiff's compensasion was governed by the provisions of a written Sales Compensation Plan contract. The present controversy involves the construction of the Compensation Plan Contract as it applies to the plaintiff's commission compensation for the years 1963 and 1964. Based upon the record, including the pleadings and depositions taken, the defendant moved for summary judgment which motion was granted. The plaintiff has appealed.


2
The district court filed a comprehensive written opinion stating the reasons in support of the grant of summary judgment. We have carefully examined the record and we find no error. Accordingly, we affirm on the opinion of the district court.1


3
Affirmed.



Notes:


1
 Jacobi v. International Business Machines Corp., 277 F.Supp. 709 (D.S.C.1967)